DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colleran et al. (US 5,425,654).
Regarding claim 17 Colleran et al. discloses a receptacle housing 14 for an electrical connector assembly 10, comprising: a retaining device 32 having a coupling hook portion 36, the retaining device snap-fitted to the receptacle housing, the retaining device retaining a mating electrical connector housing with the coupling hook portion engaging with and abutting a shaft 30 of the mating electrical connector housing (see fig. 3).

Allowable Subject Matter
Claims 1 – 16 and 18 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “the coupling hook portion is configured to engage with the shaft and, in the second position, the shaft is in abutment with the coupling hook portion to positively lock the plug housing and the receptacle housing together” as recited in claim 1; the prior art of record does not teach “in the second position the shaft is in abutment with a retaining device of the mating receptacle housing to positively lock the plug housing and the mating receptacle housing together” as recited in claim 14; the prior art of record does not teach “assembling the plug housing to the receptacle housing to engage the shaft with the coupling hook portion; and moving the lever relative to the plug housing so that the lever abuts against the coupling hook portion” as recited in claim 18.
Claims 2 – 16, 19 and 20 depend from independent claims 1 or 14 or 18, directly or indirectly and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 04/19/2022 have been fully considered but they are not persuasive. The applicant does not positively present “shaft” details in the claim 17 to overcome the rejection detailed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V. I/Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831